
	

114 HR 4844 IH: REST Act of 2016
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4844
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Cartwright (for himself, Mr. Langevin, Mr. McDermott, Mr. Polis, Ms. Brownley of California, Mrs. Watson Coleman, Mr. Fattah, Mr. Larson of Connecticut, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to revise the regulations relating to certain drivers of
			 commercial motor vehicles involved in oilfield operations, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Requiring Equal Sleep for Truckers Act of 2016 or the REST Act of 2016 . 2.Revisions requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Transportation shall revise part 395 of title 49, Code of Federal Regulations, to require that—
 (1)in the case of specially trained drivers of commercial motor vehicles that are specially constructed to service oil wells, on-duty time shall include waiting time at a natural gas or oil well site; and
 (2)the requirements relating to rest breaks and maximum driving time for commercial motor vehicles are applied, without exception, to—
 (A)drivers of commercial motor vehicles used exclusively in the transportation of oilfield equipment; and
 (B)specially trained drivers of commercial motor vehicles that are specially constructed to service oil wells.
				
